Case 1:10-cr-00028-SPW Document 121 Filed 06/04/20 Page 1 of 1

FILED

JUN - 4 2020

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 10-28-BLG-SPW
Plaintiff,
ORDER
VS.

BRENT MICHAEL WALLER,

Defendant.

 

 

For the reasons stated on the record, BRENT MICHAEL WALLER is

hereby released from the custody of the U.S. Marshals Service.

DATED this a : day of June, 2020.

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE
